Citation Nr: 1104479	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1960 to May 1963 and October 1963 to October 1966.  He 
had additional service as a member of the Army National Guard 
from September 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The Houston, Texas, RO now has 
jurisdiction of the claim.

This issue was previously before the Board in October 2010, when 
it was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for further development.  At that time 
the issue of service connection for PTSD was recharacterized to 
better reflect the evidence of record and the Veteran's 
allegations.  Further, a Veteran, as a layperson, lacks the 
specialized training and knowledge needed to differentiate 
between various psychiatric diagnoses; a claim for one diagnosed 
condition must therefore be read liberally and considered a claim 
for all diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

Two other issues, regarding service connection for a head injury 
and evaluation of a right leg disability, were decided in the 
October 2010 decision, and are no longer on appeal.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

On his March 2007 substantive appeal, the Veteran indicated that 
he desired a personal hearing at the RO.  Although the checked 
box indicated a request for a Board hearing, the Veteran also 
wrote "Regional Office Hearing" on the form.  The RO 
interpreted this as a request for a local hearing, and scheduled 
such for March 2010.  

However, prior to the hearing, the Veteran agreed to accept a VA 
examination "in lieu of the hearing."  A March 2010 statement 
by his accredited representative attests to this.

Following the October 2010 Board remand, and after issuance of a 
December 2010 supplemental statement of the case, the Veteran 
again filed a request for a hearing.  He did not specify which 
type of hearing was requested, but both alternatives he has 
previously endorsed are scheduled by the RO.  The Veteran has a 
right to a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. 
§§ 3.103(c), 20.700.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him of his 
various hearing options, to include a local 
hearing officer hearing, an in-person Board 
hearing at the RO (Travel Board), or a Board 
hearing via videoconference.  Ask that he 
specify which option he desires.  

2.  Take appropriate steps to schedule the 
veteran for the hearing of his choice.  After 
the hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


